Fourth of Court Of Appeals
                                       San Antonio Texas

                                          Octot^er 6 2015
                                        04-15-00440-CV
                                        Trial Court No 15-241-CCL
                                                              Thomas Dasheiell
           Joo Gonicx n Janle Gomez
           POtk»x83
                                                             143 Spanish Pass Road
           Con^fort Texas 78013
                                                              Boeme Texas 78006



                   Statement In response to Court order Our Most sinceiest apolo^es for
       fa Uiio to filo Our briefstatement Wo did not receive a court order to file a brief By set
       tfcito Wo have t>een verybusyfinding a place to live And where homeless fOr twoweeKS
       all Iho stress of this move And had no excess to Internet or foxing We smcerely
       aiX^OQi^o to the Court



                                                            Sincer^y
                                                      Joe n Janie Gomez




                                                                       T




lOOd       ""085:80 5102 5   W